Exceptions overruled. The verdict for the defendant was directed rightly. The evidence did not warrant a finding that negligence of the defendant was a cause of injuries *614sustained by the plaintiff. On the evidence in its aspect most favorable to the plaintiff it is wholly conjectural whether fault of the defendant caused or contributed to such injuries. Jabbour v. Central Construction Co. 238 Mass. 453. Nager v. Reid, 240 Mass. 211. Goetze v. Dominick, 246 Mass. 310. Baker v. Davis, 299 Mass. 345. The case is distinguishable from Tenney v. Reed, 262 Mass. 335, Hirrel v. Lacey, 274 Mass. 431, St. Pierre v. Hathaway Baking Co. 296 Mass. 455, Jette v. Longpre, 297 Mass. 264, relied on by the plaintiff.
J. B. Abrams, (A. J. Charney with him,) for the plaintiff.
E. J. Walker, for the defendant.